Case: 20-30043     Document: 00515590969         Page: 1     Date Filed: 10/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 6, 2020
                                  No. 20-30043                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cory Shane Disotell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:19-CR-126-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cory Shane Disotell appeals the 262-month sentence he received
   following his guilty plea conviction for transporting a minor with the intent
   to engage in criminal sexual activity in violation of 18 U.S.C. § 2423(a). He




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30043     Document: 00515590969           Page: 2   Date Filed: 10/06/2020




                                   No. 20-30043


   argues that the district court erred in denying him a two-point reduction for
   acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(a).
          “While the district court’s findings under the sentencing guidelines
   are generally reviewed for clear error,” a determination of whether a
   defendant is entitled to a reduction for acceptance of responsibility under §
   3E1.1 is reviewed “with even greater deference.” United States v. Buchanan,
   485 F.3d 274, 287 (5th Cir. 2007). Under this standard, we will affirm the
   district court’s decision to deny a defendant a reduction for acceptance of
   responsibility unless that decision is “without foundation.” United States
   v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008) (quoting United States v.
   Anderson, 174 F.3d 515, 525 (5th Cir. 1999)).
          Disotell has not shown that the district court’s refusal to award him a
   two-level acceptance-of-responsibility reduction was without foundation
   when both his presentencing letter to the court and allocution at sentencing
   attempted to minimize his role in the offense, shifted blame to the underage
   victim of his crime, and sought to mitigate his own conduct by falsely denying
   relevant underlying facts. See U.S.S.G. § 3E1.1 cmt. n.3; Juarez-Duarte, 513
F.3d at 211; see also United States v. Angeles-Mendoza, 407 F.3d 742, 753 (5th
   Cir. 2005); United States v. Medina-Anicacio, 325 F.3d 638, 647-48 (5th Cir.
   2003). Accordingly, the district court’s judgment is AFFIRMED.




                                         2